 



Exhibit 10.1
Silicon Valley Bank
Amendment to Loan Agreement

     
Borrower:
  I-Flow Corporation
 
   
Address:
  20202 Windrow Drive
 
  Lake Forest, California 92630

Dated as of: July 16, 2007
     THIS AMENDMENT TO LOAN AGREEMENT is entered into between Silicon Valley
Bank (“Bank”) and the borrower named above (the “Borrower”).
     The Parties agree to amend the Amended and Restated Loan and Security
Agreement between them, having an effective date of May 8, 2003 (as amended from
time to time being referred to herein as the “Loan Agreement”), as follows,
effective as of the date hereof. (Capitalized terms used but not defined in this
Amendment, shall have the meanings set forth in the Loan Agreement.)
     1. Revised Section 6.7. Section 6.7 of the Loan Agreement is hereby amended
in its entirety to read as follows:
“6.7 Financial Covenants.
Borrower will maintain at all times during the effectiveness of this Agreement
on a consolidated basis for I-Flow Corporation and tested quarterly during the
term hereof unless otherwise indicated below:
(i) Quick Ratio. A ratio of Quick Assets to Modified Current Liabilities of at
least 1.20 to 1.00.
(ii) Adjusted Net Loss/Profit. Borrower will not incur an adjusted net loss
(A) in excess of $2,500,000 for the fiscal quarter ending June 30, 2007; and
(B) in excess of $1,000,000 for each of the fiscal quarters ending September 30,
2007 and December 31, 2007. Thereafter, in each subsequent fiscal quarter end
period, Borrower shall achieve adjusted net profit of at least $1.00.
As used herein the terms adjusted net loss/adjusted net profit shall mean net
loss/net profit for the applicable quarter end period (x) excluding the effects
of non-cash charges

 



--------------------------------------------------------------------------------



 



related to stock compensation expenses and (y) including any income from
discontinued operations, with all of the foregoing as determined in accordance
with GAAP, consistently applied.”
     2. Revised Definitions. The defined terms “Modified Current Liabilities”
and “Quick Assets” as set forth in Section 13.1 of the Loan Agreement are hereby
amended, respectively, to read as follows:
“Modified Current Liabilities” are the aggregate amount of Borrower’s Current
Liabilities (excluding (i) any liabilities arising as a result of the
application of FIN48 (as defined below) and (ii) deferred tax liabilities) that
would otherwise be classified as Current Liabilities) plus, to the extent not
already included in the foregoing, all Obligations (regardless of tenor) owing
to Bank including the face amount of all outstanding Letters of Credit. As used
herein “FIN48” shall mean Interpretation No. 48 regarding Accounting for
Uncertainty in Income Taxes as promulgated by the Financial Accounting Standards
Board, as in effect from time to time.
‘Quick Assets’ shall mean as of any date of determination, the Borrower’s
consolidated, unrestricted cash, unrestricted cash equivalents, short term
investments and net trade accounts receivable of Borrower regarding continuing
and discontinued operations.”
     3. Modified Revolving Maturity Date. The Revolving Maturity Date as set
forth in Section 13.1 of the Loan Agreement is hereby modified to be “364 days
from the date of the Amendment to Loan Agreement dated July 16, 2007 between
Bank and Borrower.”
     4. Fee. In consideration for Bank entering into this Amendment, Borrower
shall concurrently pay Bank a fee in the amount of $25,000, which shall be
non-refundable and in addition to all interest and other fees payable to Bank
under the Loan Documents.
     5. Limitation of Amendments.
     (A) The amendments set forth above are effective for the purposes set forth
herein and shall be limited precisely as written and shall not be deemed to
(a) be a consent to any amendment, waiver or modification of any other term or
condition of any Loan Document, or (b) otherwise prejudice any right or remedy
which Bank may now have or may have in the future under or in connection with
any Loan Document.
     (B) This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
     6. Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
     (A) Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material

-2-



--------------------------------------------------------------------------------



 



Silicon Valley Bank   Amendment to Loan Agreement

 
 
respects as of the date hereof (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date), and (b) no Event of Default has occurred and is continuing;
     (B) Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
     (C) The organizational documents of Borrower that the Bank obtained with
respect to the original execution of the Loan Agreement remain true, accurate
and complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect, other than for the amendment and
restatement of Borrower’s certificate of incorporation filed with the Secretary
of State of Delaware on May 29, 2002.
     (D) The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
     (E) The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
     (F) The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
     (G) This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
     7. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     8. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment fee in an amount equal to $25,000 as
stated above, and (c) the delivery of such other agreements and documents by
Borrower and the taking of such other actions Borrower, in each case as Bank
shall determine are necessary or advisable in order to effectuate the terms and
provisions hereof and of the Loan Agreement.
[Signature page follows.]

-3-



--------------------------------------------------------------------------------



 



 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

                  Borrower:       Bank:
 
                I-Flow Corporation       Silicon Valley Bank
 
               
By:
  /s/ James R. Talevich, CFO       By:   /s/ Robert Anderson
 
               
 
  President or Chief Financial Officer           Title: Senior Relationship
Manager

 